UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarter Ended September 27, 2014 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-8002 THERMO FISHER SCIENTIFIC INC. (Exact name of Registrant as specified in its charter) Delaware 04-2209186 (State of incorporation or organization) (I.R.S. Employer Identification No.) 81 Wyman Street Waltham, Massachusetts (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (781) 622-1000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Outstanding at September 27, 2014 Common Stock, $1.00 par value THERMO FISHER SCIENTIFIC INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 27, 2014 TABLE OF CONTENTS Page PART I Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 49 Item 4. Controls and Procedures 49 PART II Item 1. Legal Proceedings 51 Item 1A. Risk Factors 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 6. Exhibits 57 2 THERMO FISHER SCIENTIFIC INC. PART IFINANCIAL INFORMATION Item 1.Financial Statements CONSOLIDATED BALANCE SHEET (Unaudited) September 27, December 31, (In millions) Assets Current Assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowances of $78.5 and $54.1 Inventories Deferred tax assets Other current assets Total current assets Property, Plant and Equipment, at Cost, Net Acquisition-related Intangible Assets, Net Other Assets Goodwill Total Assets $ $ 3 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED BALANCE SHEET (Continued) (Unaudited) September 27, December 31, (In millions except share amounts) Liabilities and Shareholders' Equity Current Liabilities: Short-term obligations and current maturities of long-term obligations $ $ Accounts payable Accrued payroll and employee benefits Accrued income taxes — Deferred revenue Other accrued expenses Total current liabilities Deferred Income Taxes Other Long-term Liabilities Long-term Obligations Shareholders' Equity: Preferred stock, $100 par value, 50,000 shares authorized; none issued Common stock, $1 par value, 1,200,000,000 shares authorized; 408,013,012 and 369,598,265 shares issued Capital in excess of par value Retained earnings Treasury stock at cost, 7,987,537 and 7,636,887 shares ) ) Accumulated other comprehensive items ) ) Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 27, September 28, September 27, September 28, (In millions except per share amounts) Revenues Product revenues $ Service revenues Total revenues Costs and Operating Expenses: Cost of product revenues Cost of service revenues Selling, general and administrative expenses Research and development expenses Restructuring and other costs (income), net ) ) Total costs and operating expenses Operating Income Other Expense, Net ) Income from Continuing Operations Before IncomeTaxes Income Tax Provision ) Income from Continuing Operations Gain (Loss) from Discontinued Operations (net ofincome tax provision (benefit) of $1.0, ($0.1), $1.0and ($0.4)) ) ) Loss on Disposal of Discontinued Operations, Net (netof income tax benefit of $2.8) — — — ) Net Income $ Earnings per Share from Continuing Operations Basic $ Diluted $ Earnings per Share Basic $ Diluted $ Weighted Average Shares Basic Diluted Cash Dividends Declared per Common Share $ The accompanying notes are an integral part of these consolidated financial statements. 5 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended Nine Months Ended September 27, September 28, September 27, September 28, (In millions) Comprehensive Income (Loss) Net Income $ Other Comprehensive Items: Currency translation adjustment ) ) ) Unrealized gains on available-for-sale investments: Unrealized holding gains (losses) arisingduring the period (net of tax provision (benefit) of ($0.2), $0.1, ($0.1) and $0.4) ) Reclassification adjustment for gains includedin net income (net of tax provision of $0.0and $2.5) — — ) ) Unrealized gains and losses on hedging instruments: Unrealized gain (loss) on hedging instruments(net of tax provision (benefit) of ($1.1) and$3.0) — ) — Reclassification adjustment for lossesincluded in net income (net of tax benefit of $0.5, $0.6, $1.4 and $1.6) Pension and other postretirement benefit liabilityadjustment: Pension and other postretirement benefitliability adjustments arising during the period (net of tax provision (benefit) of$2.1, ($1.7), $1.2 and ($0.2)) ) ) Amortization of net loss and prior servicebenefit included in net periodic pension cost (net of tax benefit of $0.5, $0.8, $1.7and $2.6) Total other comprehensive items ) ) — Comprehensive Income (Loss) $ ) $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Nine Months Ended September 27, September 28, (In millions) Operating Activities Net income $ $ (Gain) loss from discontinued operations ) Loss on disposal of discontinued operations — Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation and amortization Change in deferred income taxes ) ) Net gains on sale of businesses ) — Non-cash stock-based compensation Tax benefits from stock-based compensation awards ) ) Non-cash charges for sale of inventories revalued at the date of acquisition Other non-cash expenses, net Changes in assets and liabilities, excluding the effects of acquisitions anddispositions: Accounts receivable ) ) Inventories ) ) Other assets ) Accounts payable ) Other liabilities Contributions to retirement plans ) ) Net cash provided by continuing operations Net cash used in discontinued operations ) ) Net cash provided by operating activities Investing Activities Acquisitions, net of cash acquired ) ) Purchase of property, plant and equipment ) ) Proceeds from sale of property, plant and equipment Proceeds from sale of investments Proceeds from sale of businesses, net of cash divested — Decrease (increase) in restricted cash ) Other investing activities, net ) Net cash used in investing activities $ ) $ ) 7 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Continued) (Unaudited) Nine Months Ended September 27, September 28, (In millions) Financing Activities Net proceeds from issuance of long-term debt $ $ — Increase in commercial paper, net — Repayment of long-term obligations ) ) Decrease in short-term notes payable ) ) Purchases of company common stock — ) Dividends paid ) ) Net proceeds from issuance of company common stock — Net proceeds from issuance of company common stock under employee stock plans Tax benefits from stock-based compensation awards Other financing activities, net ) ) Net cash provided by (used in) financing activities ) Exchange Rate Effect on Cash ) ) (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ See Note 13 for supplemental cash flow information. The accompanying notes are an integral part of these consolidated financial statements. 8 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (Unaudited) Accumulated Capital in Other Total Common Stock Excess of Retained Treasury Stock Comprehensive Shareholders' (In millions) Shares Amount Par Value Earnings Shares Amount Items Equity Balance at December 31, 2012 $ $ $ ) $ ) $ ) $ Issuance of shares under employees' and directors' stock plans — ) ) — Stock-based compensation — Tax benefit related to employees' and directors' stock plans — Purchases of company common stock — ) ) — ) Dividends declared — — — ) — — — ) Net income — Other comprehensive items — Other — — ) — ) Balance at September 28, 2013 $ $ $ ) $ ) $ ) $ Balance at December 31, 2013 $ $ $ ) $ ) $ ) $ Issuance of shares under employees' and directors' stock plans — ) ) — Issuance of shares — Stock-based compensation — Tax benefit related to employees' and directors' stock plans — Dividends declared — — — ) — — — ) Net income — Other comprehensive items — ) ) Other — — ) — ) Balance at September 27, 2014 $ $ $ ) $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 9 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Nature of Operations and Summary of Significant Accounting Policies Nature of Operations Thermo Fisher Scientific Inc. (the company or Thermo Fisher) enables customers to make the world healthier, cleaner and safer by providing analytical instruments, equipment, reagents and consumables, software and services for research, manufacturing, analysis, discovery and diagnostics. Markets served include pharmaceutical and biotech companies, hospitals and clinical diagnostic labs, universities, research institutions and government agencies, as well as environmental and industrial process control settings. On February 3, 2014, the company acquired Life Technologies Corporation (Note 2). Interim Financial Statements The interim consolidated financial statements presented herein have been prepared by the company, are unaudited and, in the opinion of management, reflect all adjustments of a normal recurring nature necessary for a fair presentation of the financial position at September 27, 2014, the results of operations for the three- and nine-month periods ended September 27, 2014, and September 28, 2013, and the cash flows for the nine-month periods ended September 27, 2014, and September 28, 2013. Interim results are not necessarily indicative of results for a full year. The consolidated balance sheet presented as of December 31, 2013, has been derived from the audited consolidated financial statements as of that date. The consolidated financial statements and notes are presented as permitted by Form 10-Q and do not contain all information that is included in the annual financial statements and notes of the company. The consolidated financial statements and notes included in this report should be read in conjunction with the 2013 financial statements and notes included in the company’s Current Report on Form8-K filed with the Securities and Exchange Commission (SEC) on May 2, 2014. Note 1 to the consolidated financial statements for 2013 describes the significant accounting estimates and policies used in preparation of the consolidated financial statements. There have been no material changes in the company’s significant accounting policies during the nine months ended September 27, 2014. Warranty Obligations Product warranties are included in other accrued expenses in the accompanying balance sheet. The changes in the carrying amount of warranty obligations are as follows: Nine Months Ended September 27, September 28, (In millions) Beginning Balance $ $ Provision charged to income Usage ) ) Acquisitions — Adjustments to previously provided warranties, net Other, net ) — Ending Balance $ $ 10 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Inventories The components of inventories are as follows: September 27, December 31, (In millions) Raw Materials $ $ Work in Process Finished Goods Inventories $ $ Property, Plant and Equipment Property, plant and equipment consists of the following: September 27, December 31, (In millions) Land $ $ Buildings and Improvements Machinery, Equipment and Leasehold Improvements Property, Plant and Equipment, at Cost Less: Accumulated Depreciation and Amortization Property, Plant and Equipment, at Cost, Net $ $ Acquisition-related Intangible Assets Acquisition-related intangible assets are as follows: September 27, 2014 December 31, 2013 Accumulated Accumulated (In millions) Gross Amortization Net Gross Amortization Net Definite Lived $ $ ) $ $ $ ) $ Indefinite Lived — — Acquisition-relatedIntangible Assets $ $ ) $ $ $ ) $ Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. In addition, significant estimates were made in estimating future cash flows to assess potential impairment of assets and in determining the fair value of acquired intangible assets (Note 2) and the ultimate loss from abandoning leases at facilities being exited (Note 14). Actual results could differ from those estimates. 11 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Recent Accounting Pronouncements In May 2014, the FASB issued new revenue recognition guidance which provides a single comprehensive model for entities to use in accounting for revenue arising from contracts with customers and will supersede most current revenue recognition guidance. The new standard also requires significantly expanded disclosures regarding the qualitative and quantitative information of an entity's nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers. The guidance is effective for the company in 2017. Early adoption is not permitted. The company is currently evaluating the impact the standard will have on its consolidated financial statements. In April 2014, the FASB issued new guidance on reporting discontinued operations and disclosures of disposals. Under the new guidance, only disposals representing a strategic shift in operations will be presented as discontinued operations. The new guidance also requires disclosure of the pre-tax income attributable to a disposal of a significant part of the company that does not qualify for discontinued operations reporting. This guidance is effective for the company in 2015. Adoption of this standard is not expected to have a material impact on the company’s consolidated financial statements. Note 2.Acquisitions and Dispositions The company’s acquisitions have historically been made at prices above the fair value of the acquired identifiable assets, resulting in goodwill, due to expectations of the synergies that will be realized by combining the businesses. These synergies include the elimination of redundant facilities, functions and staffing; use of the company’s existing commercial infrastructure to expand sales of the acquired businesses’ products; and use of the commercial infrastructure of the acquired businesses to cost-effectively expand sales of company products. Acquisitions have been accounted for using the purchase method of accounting, and the acquired companies’ results have been included in the accompanying financial statements from their respective dates of acquisition. Acquisition transaction costs are recorded in selling, general and administrative expenses as incurred. On February 3, 2014, the company completed the acquisition of Life Technologies Corporation, within the Life Sciences Solutions segment, for a total purchase price of $15.30 billion, net of cash acquired, including the assumption of $2.28 billion of debt. The company issued debt and common stock in late 2013 and early 2014 to partially fund the acquisition (Notes 9 and 11). Life Technologies provides innovative products and services to customers conducting scientific research and genetic analysis, as well as those in applied markets, such as forensics and food safety testing. The acquisition of Life Technologies extends customer reach and broadens the company’s offerings in biosciences; genetic, medical and applied sciences; and bioproduction. Life Technologies’ revenues totaled $3.87 billion in 2013. The purchase price exceeded the fair value of the identifiable net assets and, accordingly, $7.15 billion was allocated to goodwill, substantially none of which is tax deductible. In addition, in 2014, the company acquired an animal health diagnostics company, within the Life Sciences Solutions segment, and a distributor of analytical instruments, within the Analytical Instruments segment, for an aggregate of $36 million, net of cash acquired. 12 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) The components of the purchase price and net assets acquired for 2014 acquisitions are as follows: (In millions) Life Technologies Other Total Purchase Price Cash paid $ $ $ Debt assumed — Purchase price payable — Cash acquired ) ) ) $ $ $ Net Assets Acquired Current assets $ $ $ Property, plant and equipment Definite-lived intangible assets: Customer relationships Product technology Tradenames and other — Indefinite-lived intangible assets: In-process research and development — Goodwill Other assets Liabilities assumed ) ) ) $ $ $ The weighted-average amortization periods for intangible assets acquired in 2014 are 16 years for customer relationships, 11 years for product technology and 11 years for definite-lived tradenames and other. The weighted average amortization period for all definite-lived intangible assets acquired in 2014 is 14 years. The net assets acquired included in the table above have been recorded based on estimates of fair value, as revised for certain measurement period adjustments as follows. In the third quarter of 2014, the company completed the valuation of the identifiable intangibles acquired in the acquisition of Life Technologies. Following completion of the valuation, the company adjusted the values of certain acquired intangible assets, primarily tradenames, recorded in the first quarter of 2014 and changed the characterization to definite-lived from indefinite-lived as follows: (In millions) Increase (Decrease) from Initial Valuation Indefinite-lived Tradenames $ ) Definite-lived Intangible Assets: Tradenames Customer relationships Product technology Goodwill Deferred Tax Liabilities ) 13 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) As a result, in the third quarter of 2014, the company recorded amortization expense of $14.2 million related to the first and second quarters of 2014, which the company concluded was not material to the results of any quarter in 2014. The company is not aware of any incomplete aspects of the purchase price allocation for Life Technologies and the company does not expect material changes to such allocations from that reported herein. Unaudited Pro Forma Information The company acquired Life Technologies in February 2014. Revenues of Life Technologies after the date of acquisition are included in the accompanying statement of income and totaled approximately $0.94 billion and $2.56 billion in the three and nine months ended September 27, 2014, respectively. Immediately upon the closing of the acquisition, the company began integrating Life Technologies and as such the legacy and acquired businesses are now sharing various selling, general and administrative functions. As a result, computing a separate measure of Life Technologies’ stand-alone profitability for periods after the acquisition date is not practical. Had the acquisition of Life Technologies been completed as of the beginning of 2013, the company’s pro forma results for 2014 and 2013 would have been as follows: Three Months Ended Nine Months Ended September 28, September 27, September 28, (In millions except per share amounts) Revenues $ $ $ Income from Continuing Operations $ $ $ Net Income $ $ $ Earnings per Share from Continuing Operations: Basic $ $ $ Diluted $ $ $ Earnings per Share: Basic $ $ $ Diluted $ $ $ Pro forma results include non-recurring pro forma adjustments that were directly attributable to the business combination to reflect amounts as if the acquisition had been completed as of the beginning of 2013, as follows: · Pre tax charge to selling, general and administrative expenses of $219.5 million in the nine months ended September 28, 2013, for acquisition-related transaction costs incurred by the company and Life Technologies; · Pre tax charge to cost of revenues of $301.4 million in the nine months ended September 28, 2013, for the sale of Life Technologies inventories revalued at the date of acquisition; · Pre tax charge of $91.7 million in the nine months ended September 28, 2013, for monetizing equity awards held by Life Technologies’ employees at the date of acquisition; · Pre tax charge of $37.6 million in the nine months ended September 28, 2013, to conform the accounting policies of Life Technologies with the company's accounting policies; and · Pre tax reduction of revenues of $4.0 million, $6.5 million and $20.8 million in the three months ended September 28, 2013 and the nine months ended September 27, 2014 and September 28, 2013, respectively, for revaluing Life Technologies’ deferred revenue obligations to fair value. 14 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) These pro forma results of operations have been prepared for comparative purposes only, and they do not purport to be indicative of the results of operations that actually would have resulted had the acquisition occurred on the date indicated or that may result in the future. The company’s results would not have been materially different from its pro forma results had the company’s other 2014 acquisitions occurred at the beginning of 2013. Dispositions On August 15, 2014, the company sold its Cole-Parmer specialty channel business, part of the Laboratory Products and Services segment, for $480 million in cash, net of cash divested. The sale of this business resulted in a pre-tax gain of approximately $133 million, included in restructuring and other costs (income), net. Due to the low tax basis in the Cole-Parmer business, the tax provision related to the sale slightly exceeded the pre-tax gain, resulting in a $4 million after-tax loss on the sale of the business. Revenues and operating income of the business sold were approximately $232 million and $43 million, respectively, for the year ended December 31, 2013 and $149 million and $28 million, respectively, in 2014 through the date of sale. The assets and liabilities of the Cole-Parmer business were as follows at June 28, 2014: June 28, (In millions) Current Assets $ Long-term Assets Current Liabilities Long-term Liabilities On March 21, 2014, the company sold its sera and media, gene modulation and magnetic beads businesses to GE Healthcare for $1.06 billion, net of cash divested, or $0.8 billion of after-tax proceeds. The businesses fell principally in the Life Sciences Solutions segment. Divestiture of these businesses was a condition to obtaining antitrust approval for the Life Technologies acquisition. Revenues and operating income of the businesses sold were approximately $250 million and $64 million, respectively, for the year ended December 31, 2013 and $61 million and $12 million, respectively, in 2014 through the date of sale. The sale of these businesses resulted in a pre-tax gain of approximately $761 million, included in restructuring and other costs (income), net. The assets and liabilities of the businesses sold in March 2014 were as follows at December 31, 2013: December 31, (In millions) Current Assets $ Long-term Assets Current Liabilities Long-term Liabilities 15 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 3. Business Segment and Geographical Information With the completion of the Life Technologies acquisition, the company established a new reporting segment, called Life Sciences Solutions. Effective January 1, 2014, the company’s financial performance is reported in four segments reflecting the following changes: · The new Life Sciences Solutions segment consists of the majority of the former Life Technologies businesses and Thermo Fisher biosciences businesses. · Thermo Fisher’s global chemicals business has moved from the biosciences business in the Analytical Technologies segment to the Laboratory Products and Services segment. · Thermo Fisher’s Analytical Technologies segment has been renamed the Analytical Instruments segment to reflect the transfer of the biosciences businesses to other segments, as mentioned above. · Two small specialty diagnostics businesses within Life Technologies have become part of the Specialty Diagnostics segment. Prior period segment information has been reclassified to reflect these transfers. As Life Technologies was acquired on February 3, 2014, its results are not included in the company’s results prior to that date. A description of each segment follows. Life Sciences Solutions: provides a portfolio of reagents, instruments and consumables used in biological and medical research, discovery and production of new drugs and vaccines as well as diagnosis of disease. These products and services are used by customers in life science research, drug discovery and diagnostics markets. Analytical Instruments: provides a broad offering of instruments, consumables, software and services that are used for a range of applications in the laboratory, on the production line and in the field. These products and services are used by customers in pharmaceutical, biotechnology, academic, government, environmental and other research and industrial markets, as well as the clinical laboratory. Specialty Diagnostics: provides a wide range of diagnostic test kits, reagents, culture media, instruments and associated products used to increase the speed and accuracy of diagnoses. These products are used primarily by customers in healthcare, clinical, pharmaceutical, industrial and food safety laboratories. Laboratory Products and Services: provides virtually everything needed for the laboratory, including a combination of self-manufactured and sourced products and an extensive service offering. These products and services are used by customers in pharmaceutical, biotechnology, academic, government and other research and industrial markets, as well as the clinical laboratory. The company’s management evaluates segment operating performance based on operating income before certain charges/credits to cost of revenues and selling, general and administrative expenses, principally associated with acquisition accounting; restructuring and other costs/income including costs arising from facility consolidations such as severance and abandoned lease expense and gains and losses from the sale of real estate and product lines; and amortization of acquisition-related intangible assets. The company uses this measure because it helps management understand and evaluate the segments’ core operating results and facilitates comparison of performance for determining compensation. 16 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Business Segment Information Three Months Ended Nine Months Ended September 27, September 28, September 27, September 28, (In millions) Revenues Life Sciences Solutions $ Analytical Instruments Specialty Diagnostics Laboratory Products and Services Eliminations ) Consolidated revenues Segment Income (a) Life Sciences Solutions Analytical Instruments Specialty Diagnostics Laboratory Products and Services Subtotal reportable segments (a) Cost of revenues charges ) Selling, general and administrative charges, net ) Restructuring and other (costs) income, net ) ) Amortization of acquisition-related intangible assets ) Consolidated operating income Other expense, net (b) Income from continuing operations before incometaxes $ Depreciation Life Sciences Solutions $ Analytical Instruments Specialty Diagnostics Laboratory Products and Services Consolidated depreciation $ (a) Represents operating income before certain charges to cost of revenues and selling, general and administrative expenses; restructuring and other costs, net; and amortization of acquisition-related intangibles. (b)
